DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Para 0013 states that, “FIG. 1 shows a schematic illustration of a typical well pair configuration” See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The line quality in Figures 1-10C have poor line quality such that they would result in unsatisfactory reproduction characteristics. The figures are also impermissibly presented in gray scale. See 37 CFR 1.84(L).
At least Figures 4, 6, and 8-9 present graphs which are illegible and/or contain illegible text e.g. axes labels and numbers. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. In this case, the abstract indicates that the invention is “not plagued by high NCG content”. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 12, 13, 14, and 15 recite the broad recitation of a range, and the claims also recite a range which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 13 recites value to further define “the liquid phase:gas phase ratio” to fit within a specific numerical range. This numerical range is indefinite because it is not clear how this ratio should be measured as it is a non-standard ratio used in the industry. Although the recited ranges are presented as unitless, typical ratios e.g. gas/oil ratios are a ratio measured in scf over stb. Additionally, if the measurement intends to present the liquid and gas in the same volumetric unit of measure, it is not clear at what pressure it should be done at. Because gas is highly compressible, the pressure (e.g. atmospheric vs reservoir pressures) may result in substantial variations. Additionally the specification fails to provide definite guidance on this. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 20190120043 A1).

Regarding claim 1, Gupta teaches a method for producing hydrocarbons from a subterranean reservoir that is penetrated by an injection well (Fig 4, well 100) and a production well (Fig 4, well 200), wherein the production well comprises a substantially-horizontal section (Fig 4, segment 206 between 204 and 208) along which a plurality of fluid-inlet components are spaced apart (Fig 4, fluid inlets 210) to define a plurality of production-well fluid-inlet zones (Fig 4, zones for production of formation 10 in immediate proximity to the inlets 210) at least one of which is in hydraulic communication with the horizontal section of the production well (Fig 4, the inlets 210 connect to production zone(s) to the well section 206), the method comprising: 
injecting an injection fluid comprising a non-condensable gas into the reservoir, by way of the injection well (Para 0004 “one or more vaporized solvents (e.g. ethane, propane) are injected”), to drive steam, solvent, mobilized hydrocarbons, or a combination thereof to occupy one or more of the production-well fluid-inlet zones as a drainage fluid (Figs 2-4, injection is used to move at lease the hydrocarbons which constitute a mobilized hydrocarbon; see hydrocarbon front 50) comprising a liquid phase and a gas phase (Fig 3, Para 0064 some of the inflow devices 210 produce gas while the others produce liquid as suggested by front 50), wherein the gas phase of the drainage fluid further comprises at least a portion of the non-condensable gas (Fig 3, the production phenomena is the result of coning which would result in the production of the NCG identified; Para 0004 the production system is a “gravity drainage recovery” process); 
producing a production fluid at a production-flow rate via a pump running at a pump speed and in hydraulic communication with the production fluid  (Para 0057, “One or more artificial lift devices 300 (e.g. electrical submersible pumps) is used to pump fluids collected along the horizontal segment 206 of the producer wellbore 200”; there is inherently a rate and pump speed), wherein the production fluid comprises at least a portion of the liquid phase of the drainage fluid and at least a portion of the gas phase of the drainage fluid such that the production fluid is defined by a liquid phase:gas phase ratio (Fig 3, Para 0064 some of the inflow devices 210 produce gas while the others produce liquid as suggested by front 50, necessarily there would a liquid/gas ratio inherent because both phases are produced); and 
orchestrating variations in one or more of the plurality of fluid-inlet components to modulate the liquid phase:gas phase ratio of the production fluid by prioritizing hydraulic communication with a subset of the plurality of production-well fluid-inflow zones (Para 0115, “increasing an open area of at least one of the plurality of inflow locations, and; unblocking the open area of at least one of the plurality of inflow zones”, in increasing/unblocking the open area there would be an increase in liquid production in proximity to the inflow locations, see also Para 0116), and orchestrating variations in the pump speed to modulate the production-flow rate and account for the variations in one or more of the plurality of fluid-inlet components (Para 0115, “increasing the total flowrate for fluids exiting the wellbore segment (e.g. by increasing a pump rate of an artificial lift device)” this may be taken in addition to the increase in area for the inflow locations, see also Para 0116).  

Regarding claim 2, Gupta further teaches wherein the plurality of fluid-inlet components comprises one or more inflow-control devices (Para 0057, “inflow locations 210 (e.g. screens, perforations, or other apertures)”).  

Regarding claim 7, Gupta further teaches wherein the plurality of fluid-inlet components comprises one or more upper production ports (Para 0057, “inflow locations 210 (e.g. screens, perforations, or other apertures)”, openings/apertures are ports on the supper/surface facing side of the production pipe).  

Regarding claim 8, Gupta further teaches wherein one or more of the plurality of fluid-inlet components are coupled to a production-string tubing (Fig 4, tubular seen, but not specifically labelled, that defines the production well. See also Para 0069 and the discussion of the production string) that is in hydraulic communication with the pump (Fig 4, the entire producing well is in communication with each other).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190120043 A1), in view of Mathiesen (US 20140216733 A1). 

Regarding claim 3, Gupta is silent on wherein the one or more inflow-control devices comprise shiftable ports that are configured for remote operation.  
	Mathiesen teaches the one or more inflow-control devices comprise shiftable ports that are configured for remote operation (Para 0018, “inflow is reduced in sections of the drainage pipe where fluid in the formation is at or above its boiling point by closing said autonomous inflow control devices at least partially.” A close-able autonomous inflow control device is a shiftable port).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having the closeable autonomous inflow control device as disclosed by Mathiesen because first Gupta teaches unblocking/opening the inflow areas, Mathiesen would provide the implementing details required and making the devices autonomous would reduce the need for human intervention.  

Regarding claim 4, Gupta as modified further teaches wherein the shiftable ports are actuated in response to changes in distributed acoustic sensing (DAS), distributed temperature sensing (DTS), or a combination thereof  (Para 0018 of Mathiesen, “inflow is reduced in sections of the drainage pipe where fluid in the formation is at or above its boiling point by closing said autonomous inflow control devices at least partially.” A close-able autonomous inflow control device is a shiftable port, this is temperature dependent. The change in temperature are reflected in the distributed temperature sensing as taught in Gupta, Para 0002, “distributed temperature measurements taken along the production wellbore during operating conditions to determine the liquid level”).  

Regarding claim 5, Gupta as modified further teaches wherein the shiftable ports are actuated in response to changes in the liquid phase:gas phase ratio of the production fluid (Para 0018 of Mathiesen, “inflow is reduced in sections of the drainage pipe where fluid in the formation is at or above its boiling point by closing said autonomous inflow control devices at least partially.” The changes in the trigger conditions are indicative of breakthrough and therefore changes in liquid production/gas production. The change in composition is the triggering criteria for Gupta, Para 0002, “distributed temperature measurements taken along the production wellbore during operating conditions to determine the liquid level”).  

Regarding claim 6, Gupta as modified further teaches wherein the one or more inflow-control devices are autonomous inflow-control devices (Para 0018 of Mathiesen, “inflow is reduced in sections of the drainage pipe where fluid in the formation is at or above its boiling point by closing said autonomous inflow control devices at least partially.”).  

Regarding claim 14, Gupta is silent on wherein at least one of the plurality of production-well fluid- inlet zones has a temperature of between: (i) about 50 0C and about 300 0C, (ii) about 70 0C and about 250 *C, or (iii) about 120 0C and about 200 *C.  
	Mathiesen teaches wherein at least one of the plurality of production-well fluid- inlet zones has a temperature of between: (i) about 50 0C and about 300 0C, (ii) about 70 0C and about 250 *C, or (iii) about 120 0C and about 200 *C (Para 0030, “production pipe located at a depth of 300 metres can be subjected to pressures of 25-30 bar and temperatures of 250-290.degree. C. during normal production conditions.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having the temperature within the recited range as disclosed by Mathiesen because it is within the “normal production conditions” for wellbore deployment using a substantially similar development method.   

Regarding claim 15, Gupta as modified further teaches Gupta is silent on wherein at least one of the plurality of production-well fluid- inlet zones has a pressure of between: (i) about 500 kPaA and about 10,000 kPaA, (ii) about 1,000 kPaA and about 8,000 kPaA, or (iii) about 3,000 kPaA and about 6,000 kPaA.  
	Mathiesen teaches wherein at least one of the plurality of production-well fluid- inlet zones has a pressure of between: (i) about 500 kPaA and about 10,000 kPaA, (ii) about 1,000 kPaA and about 8,000 kPaA, or (iii) about 3,000 kPaA and about 6,000 kPaA (Para 0030, “production pipe located at a depth of 300 metres can be subjected to pressures of 25-30 bar [2500 kPa-3000 kPa] and temperatures of 250-290.degree. C. during normal production conditions.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having the pressure within the recited range as disclosed by Mathiesen because it is within the “normal production conditions” for wellbore deployment using a substantially similar development method.   

Claim(s) 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190120043 A1)

Regarding claim 9, while Gupta inherently teaches the plurality of fluid-inlet components are spaced apart (Fig 4, components 210 are spaced apart as seen), Gupta is not explicit on the plurality of fluid-inlet components are spaced apart by between: (i) about 50 m and about 500 m, (ii) about 100 m and about 400 m, or (iii) about 200 m and about 350 m along the substantially-horizontal section of the production well.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having the he plurality of fluid-inlet components are spaced apart by the recited distances since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further the recited distances are within the known range and scale in the art, selection of the optimal spacing would allow for the optimization of the production rate and the cost of the creation of the tool string. 

Regarding claim 12, while Gupta teaches the production of gas (see claim 1 and Figure 4, where gas may be produced), Gupta is not explicit on wherein orchestrating variations in the pump speed comprises adjusting parameters such that the average gas-production rate is between: (i) about 1,000 m3/day and about 30,000 m3/day under STP conditions, (ii) about 10,000 m3/day and about 30,000 m3/day under STP conditions, or (iii) about 20,000 m3/day and about 30,000 m3/day under STP conditions.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having the recited gas production rate since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further the having the gas produced in the recited range would allow for the lightening of the hydrostatic pressure that would form in the vertical section that would make pumping more challenging. 

Regarding claim 13, while Gupta teaches a liquid phase:gas phase ratio (see claim 1 and Figure 4, where gas and liquid may be produced), Gupta is not explicit on wherein the liquid phase:gas phase ratio of the production fluid is between: (i) about 1:100 and about 1:1, (ii) about 1:80 and about 1:20, or (iii) about 1:60 and about 1:40.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having the recited liquid:gas ratio since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further the having the gas produced in the recited range relative to liquid would allow for the lightening of the hydrostatic pressure that would form in the vertical section that would make pumping more challenging. 

Claim(s) 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190120043 A1), in view of Official Notice. 

Regarding claim 10, Gupta is not explicit on wherein one or more of the fluid-inlet components are interposed between annulus-flow restrictors.  
	The examiner takes Official Notice that it is known in the art that a production zone is bound by packers i.e. annulus-flow restrictors. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having packers as is known in the art because it would limit the migration of fluid in the annulus and limit the ability for the a blowout in the annulus to occur.  

Regarding claim 11, Gupta as modified further teaches wherein the annulus-flow restrictors comprise packers (As discussed above, it is known in the art to use packers in the manner recited).

Regarding claim 16, Gupta as modified further teaches Gupta is silent on wherein the NCG is methane, flue gas, CO2, 02, N2, or a combination thereof.  
	The examiner takes Official Notice that it is known in the art that methane is an NCG gas used in the VAPEX system, such as that discussed by Gupta. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having methane as is known in the art because it is gas which is known to be used in the EOR methods discussed in Gupta. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20190120043 A1), in view of Nzekwu (US 5626193 A). 

Regarding claim 17, Gupta is silent on wherein the subterranean reservoir is a thin pay reservoir having an average height of between about 5 m and about 15 m.
	Nzekwu teaches the subterranean reservoir is a thin pay reservoir having an average height of between about 5 m and about 15 m (Column 1, lines 13-16, the reservoir “exist in thin zones, often only 5 to 20 meters thick, but of considerable lateral extent and sometimes underlain by bottom water.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gupta by having a thin pay reservoir having an average height of between about 5 m and about 15 m as disclosed by Nzewky because it is a known reservoir thickness for which substantially similar EOR methods have been applied.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nazari (US 20180306693 A1) teaches a system for sensing an estimated composition of a produced fluid being conducted from a reservoir includes: at least one device for measuring temperature data; at least one device for obtaining flow rate data, pressure data, pump speed data and valve travel data; and a composition generator.
Miller (US 20150285051 A1) teaches a reservoir of bituminous sands, steam and a multi-function agent are injected into the reservoir for mobilizing bitumen in the reservoir to form a fluid comprising hydrocarbons, water and the multi-function agent. The fluid is produced from the reservoir.
Nasr (US 20120312534 A1) teaches enhancing hydrocarbon recovery through gas production control for non-condensable gases in SAGD or ES-SAGD operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676